Citation Nr: 0945114	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-37 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD) and depression.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from December 1973 to August 1976, and from October 
1982 to August 1983.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 and September 2007 rating 
decisions by the Waco, Texas, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  The 
August 2006 decision denied service connection for PTSD, and 
to increased evaluations for left ankle and foot 
disabilities.  The Veteran did not disagree with the denials 
of the claims for increased evaluation.  The September 2007 
rating decision denied entitlement to TDIU.

The claim of service connection for PTSD has been 
recharacterized to better reflect the evidence of record.

In a March 2007 telephone conversation with staff at the RO, 
the Veteran indicated he was planning to appeal the assigned 
evaluations for his left foot and ankle disabilities.  He did 
not file any written correspondence which can be construed as 
a notice of disagreement, despite the RO's instruction to do 
so if he wished to appeal.  38 C.F.R. § 20.201.  These issues 
are therefore not on appeal.  However, the Veteran did 
subsequently file a claim for TDIU, which by inference 
includes claims for increased evaluation of all service 
connected disabilities.  Furthermore, the Veteran submitted 
evidence and statements regarding worsening of his foot and 
ankle disabilities.  These constitute a claim for increased 
evaluation and are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Remand is required for compliance with VA's duties to notify 
and assist a Veteran in substantiating a claim for benefits.  
38 C.F.R. § 3.159.

Social Security Administration records include VA treatment 
records from March 2005 to February 2007.  The RO, however, 
has made no apparent attempt to independently obtain VA 
treatment records.  On remand, the RO must ensure that all 
relevant VA treatment records are obtained, to include 
records of treatment after February 2007.

In connection with his claim of service connection for an 
acquired psychiatric disorder, the Veteran has alleged two 
distinct stressor events for PTSD.  First, he states that 
while stationed in Guam with the 7th Organizational 
Maintenance Squadron, he flew aboard B-52's during bombing 
missions over Vietnam, and was fired upon by ground defense 
forces.  Second, the Veteran has alleged that while in basic 
training, he and another recruit were physically assaulted by 
a drill instructor, who was court martialed.  The other 
recruit was paralyzed.

The RO has conducted no development with regard to the second 
allegation.  On remand, the RO must request additional 
details, particularly regarding the names and units of those 
involved, so that meaningful inquiry to verify the 
allegations may be made.

The RO did review and investigate the first allegation; in an 
August 2006 memorandum, the RO stated that the Veteran had 
not provided adequate information to allow further inquiry or 
referral to the Joint Services Records Research Center 
(JSRRC).  Cited efforts by the RO included obtaining service 
personnel records and two letters to the Veteran asking for 
specific details of the alleged incident.  The National 
Personnel Records Center (NPRC) did supply some personnel 
records, but stated that "standard source document(s) are 
not available.  Other documents are mailed."  These include 
several performance reports and discharge orders.

The Veteran was never informed that his complete personnel 
records were not available, nor was he given the opportunity 
to supply any copies in his possession or alternative records 
supporting his allegations.  On remand, the RO must fully 
inform the Veteran of what evidence and information is needed 
and would be helpful in verifying his alleged stressor, to 
include buddy statements, awards or decorations, or copies of 
orders.

If a stressor event can be verified, a VA examination is 
required in order to determine whether a diagnosis of PTSD is 
merited, and if so, whether such is related to the verified 
stressor event.  

Regardless, however, a VA psychiatric examination is 
required.  VA treatment records show a diagnosis of a 
depressive disorder, and appear to relate such in part to 
service connected disabilities.  A medical opinion is 
required regarding both proper diagnosis and etiology of any 
current psychiatric disability.

In connection with the claim for TDIU, an adequate 
examination is required to obtain evidence regarding the 
impact of service connected disabilities on the Veteran's 
occupational functioning.  A VA general medical examination 
was conducted in July 2007, but the examiner failed to 
discuss any manifestations, symptoms, or impairments related 
to the service connected left foot and ankle disabilities, 
despite the specific instruction to do so from the RO.  A new 
examination, focused on the service connected disabilities, 
is needed.  

The issue of TDIU is inextricably intertwined with the issues 
of service connection for PTSD and evaluation of the left 
foot and ankle.  These matters, whether on appeal or new 
claims, must be addressed prior to the readjudication of 
TDIU.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide notice 
as required under statute, regulation, and 
applicable case law.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a); 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran must be provided notice with 
regard to a claim of PTSD based on 
personal assault, and should be asked to 
identify the names, units, and locations 
involved in his reported assault, as well 
as information regarding the subsequent 
court martial.

The Veteran must be informed that complete 
service personnel records are not 
available, and the RO should request 
alternate sources of information, such as 
buddy statements, copies of orders, and 
awards or decorations, as they pertain to 
his involvement in air combat operations 
in Vietnam.

2.  The RO must take appropriate actions 
to verify all alleged stressor events in 
light of the new information of record and 
any additional information supplied by the 
Veteran in response to the above request.

3.  Obtain relevant VA treatment records 
from the North Texas VA health care 
system, as well as all other VA facilities 
identified by the Veteran or in the 
record.  Update treatment records from 
February 2007 forward must be specifically 
requested.

4.  Schedule the Veteran for VA Feet and 
Joints examinations.  The examiner must 
describe the current status of the service 
connected disabilities in detail.  The 
examiner must comment on the impact of 
those disabilities upon the Veteran's 
ability to function in an occupational 
environment.  The examiner should opine as 
to whether the service connected left 
ankle and foot disabilities, alone, render 
the Veteran unemployable.

5.  Schedule the Veteran for a VA Initial 
PTSD/mental disorders examination.  The 
claims folder must be reviewed in 
conjunction with the examination.  The 
examiner must be informed of exactly what 
stressor(s) is/are verified, if any.  The 
examiner should identify all current 
psychiatric disorders, and should opine as 
to whether any such are caused by 
documented in-service events, or are 
related to or aggravated by service 
connected disabilities.  A full and 
complete rationale for all opinions 
expressed is required.

6.  Review the claims file to ensure that 
all the foregoing development has been 
completed and arrange for any additional 
development indicated.  The RO should 
adjudicate the inextricably intertwined 
claims of increased evaluation for left 
foot and ankle disabilities, then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, issue an 
SSOC and provide the Veteran and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


